Title: [Diary entry: 30 September 1769]
From: Washington, George
To: 

30. Finished getting Do. at Doeg Run. Note. The Fallowed Ground above mentioned containd abt. 40 Acres & lay in that part of the 211 Acre Field next to Abednego Adams about 30 Acres of which was old Ground the Rest New.

This Land recd. its first Plowing in the month of Septr. & that part of it which the Corn Rows run through receivd no other Plowing. All the Wheat was Sowed—which was then plowed in and afterwards Harrowed. The other Part was cross Plowed, then sowed and Plowed in, and the end of the Field next to Abednego Adams Harrowed in the following manner—to wit—five Ridges, on Lands of eight feet each, harrowed, five others not harrowed—then 5 Harrowed & five not so for a good way. This was done to see which method was best that is whether the Wheat woud thrive better in the one way than the other & whether the Land was not preservd more by Harrowing than lying in Furrows.